The defendant’s petition for certification for appeal from the Appellate Court (AC 18736) is granted, limited to the following issue:
“Did the Appellate Court properly grant the plaintiff s motion to dismiss, which asserted that the defendant was in contempt of court, notwithstanding that the defendant appealed from one of the trial court’s findings of contempt, had purged himself of the other findings of contempt and despite the fact that the trial court vacated its last finding of contempt thereby mooting the issues raised in the motion to dismiss?”